When the argument does not offend against some provision of the Constitution such as that declaring that the accused shall be confronted with witnesses against him, or some statute such as that forbidding the comment upon the failure of the accused to testify in his own behalf, this court feels impelled to look to the facts in evidence and the verdict rendered as well as the remarks of counsel of which complaint is made. Thus, in a case where the facts are conclusive of guilt, or where the State's case is very strong and the mitigating evidence meagre, and the *Page 360 
punishment assessed is obviously referable to the evidence rather than to the argument, this court might not feel called upon to order a reversal of the conviction because of an improper argument. The same argument, however, made in a case in which the question of guilt or innocence is nicely balanced or where the punishment is apparently out of proportion to the facts proved, the inference of injury might be deduced and a new trial demanded. The case of Bennett v. State, 254 S.W. Rep., 952, falls in the class of cases first mentioned above, and the present case is embraced in the other class. Having no fixed rule to guide them in determining when remarks of counsel which transcend the bounds of legitimate argument are of a nature demanding a reversal of the judgment, is a delicate and difficult duty that this court is too often called upon to decide. When confronted with the question, however, as in the present case, we feel that the remarks were not within the bounds of propriety and probably harmful to the accused, considering the evidence at hand and the verdict rendered, and the utmost that can be done is to exert the discretion and perform the duty to the best of the ability of the members of the court. The opinion rendered on appellant's motion for rehearing in the present case reflects such action. The State's motion for rehearing is therefore overruled.
Overruled.